This is a petition for a rehearing of the cause determined on page 158, ante. It advances twenty-seven purported reasons and grounds, none of which requires argument. Nor would any useful purpose be served by a recital of them. Many are argumentative. Some repetitious. Others have been argued in the briefs and fully considered by this court. There are, however, two reasons and grounds which merit brief consideration.
The first deals with the permissive occupancy of the defendant as a tenant at will which, although not argued in the briefs, was fully and carefully considered in the recorded opinion of this court, and nothing appears in the petition to convince this court that its treatment of the subject is erroneous.
The second is premised upon an equitable estoppel which might arise in favor of the plaintiff by reason of improvements made by him without the objection of the defendant. But any remedy of the plaintiff therefor would lie in a court of equity. The estoppel of itself would invoke equitable relief which a court of law cannot bestow upon a plaintiff in an action of ejectment. (SeeEwert v. Robinson, 289 Fed. 740, 35 A.L.R. 219.) On review this court in effect denied the only remedy which a court of law could grant to such a plaintiff, doing so upon the sole ground that this particular plaintiff is precluded from asserting his legal title against the defendant. It was *Page 206 
not concerned with possible equitable remedies which may be pursued in a court of equity, and deemed it unnecessary to enter into a discussion of them. Further, its consideration of them in lieu of the denied legal remedy would not be authorized.
Petition denied without argument.